—Judgment Supreme Court, New York County (John Bradley, J.), rendered October 30, 1995, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 5 years to life, unanimously affirmed.
Defendant’s suppression motion was properly denied. The observation by officers, who were members of a special unit investigating crime against taxi drivers, of the livery cab in which defendant was a passenger being driven erratically through traffic and between double parked cars, at an excessive speed for the area, with one of the back seat passengers leaning over the front seat of the cab in an unusual manner, provided reasonable suspicion that the driver of the cab was the victim of an ongoing or imminent robbery (People v Brantley, 235 AD2d 546; People v Heron, 185 AD2d 859, lv denied 80 NY2d 1027). Thus, the stop of the taxi cab was justified.
We perceive no abuse of sentencing discretion. Concur— Milonas, J. P., Ellerin, Tom, Mazzarelli and Saxe, JJ.